ITEMID: 001-85665
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF BOND v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Violation of Article 14+P1-1 - Prohibition of discrimination (Article 1 of Protocol No. 1 - Protection of property)
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä;Stanislav Pavlovschi
TEXT: 5. The applicant was born in 1953 and lives in Merseyside.
6. His wife died on 4 November 1997, leaving one child born in 1992. His second claim for widows’ benefits was made in May 2000 and was rejected on 26 May 2000 on the ground that he was not entitled to widows’ benefits because he was not a woman. After asking for reconsideration, the decision was again confirmed on 13 June 2000. The applicant appealed to the Social Security Tribunal which on 2 October 2000 confirmed the previous decision. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
7. On 1 November 2000 the applicant applied to the Inland Revenue, requesting an allowance equivalent to that received by a widow, namely Widow’s Bereavement Allowance (“WBA”) for the years 1997/8 and 1998/9. On 14 November 2000 the Inland Revenue informed him that he was ineligible for WBA as he was not a woman. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
8. The relevant domestic law and practice is described in the Court’s judgment in the case of Willis v. the United Kingdom, no. 36042/97, §§ 1426, ECHR 2002-IV and Hobbs, Richard, Walsh and Geen v. the United Kingdom, nos. 63684/00, 63475/00, 63484/00 and 63468/00, judgment of 26 March 2007.
VIOLATED_ARTICLES: 14
P1
VIOLATED_PARAGRAPHS: P1-1
